Title: From George Washington to John Hancock, 4 May 1782
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters May 4th-8 1782
                        
                        I find myself arrived at that period, at which I hoped to have seen the Batallions of the several States
                            compleated to their Establishment, in conformity to the requisition of Congress of the 19th Decr last.
                        The inclosed returns of Recruits, which I have caused to be made up to the 1st Instant, will shew how totally
                            short of my expectation the exertions of the States, have fallen—from your State your will find that 240 have joined the
                            Army in consequence of the above requisition.
                        All my accounts from Europe concur in declaring, that the British King and Ministry are still determined to
                            prosecute the War, it becomes therefore our decided duty to be prepared to meet their Hostile intentions, in whatever way
                            they are to be carried into execution; to do which, our utmost exertions are now called for—You will suffer me therefore
                            to entreat, that if your State have any expectations from the Military Operations of this Season, not another moment may
                            be lost in providing for and carrying into Execution, the full completion of their Batallions—It is scarcely necessary to
                            inform you, that on this expectation, all our calculations must be formed, and on this Event must rest the hopes of the
                            ensuing Campaign.
                        My intelligence of the Actual Aid we may expect from our Allies, is not yet so explicit, as will lead me to
                            decide absolutely on the Mode of Operations for this Campaign, but were our expectations of Support from that quarter ever
                            so promising, yet from the Negligence and Langour of the States from whence our own exertions are to Spring, I am not at
                            this day enabled to give any Assurance of our being prepared to Co-operate with our Allies, in any great Objects equal to
                            their Expectations or our own abilities.
                        I am Sorry to say, I have the best authority to assure your Excellency, that the Court of France is much
                            distressed with the want of Vigour and exertion in the States, and with that disposition which appears willing at least,
                            if not desirous, to cast all the burthen of the American War upon them; Waving the injustice and Impolicy of such a temper
                            (which to me appears very conspicuous) how humiliating is the Idea, that our dependance for support should rest upon
                            others beyond that point which absolute necessity dictates? how discouraging to our Allies! and how dishonorable to
                            ourselves, must be our want of Vigour and utmost exertion at a time when, if we are not wanting to ourselves, our
                            prospects are the fairest that our wishes could extend to.
                        I find from the proceedings of the several states, that their calculations of Deficionces, formed an
                            Application to the several Towns who furnish the Men, are greatly different from the Returns sent from the Army.
                        I forbear mentioning many Reasons which might be assigned for this difference, and which in my opinion
                            originate principally within the States, and will content myself with this one observation.
                        That should the States deceive themselves in this respect, and fail to furnish the expected Force in the
                            Field, they will not only cast an essential injury upon the Army, but the unhappy consequences of a failure in their
                            expectations from the Military Operations, will reverberate upon themselves, whilst recrimination can have no effect
                            towards alleviating our protacted Misfortunes and Distress.
                        Altho’ Money matters are not within the Line of my duty, yet as they are so intimately connected with all
                            Military Operations, and being lately informed by the Financier, in answer to some small requisitions on him, that he has
                            not yet received one penny in money from any one State upon the Requisition of Congress for the 8,000,000 Dollars, whilst
                            on the contrary some of the States are devising ways to draw from him the small sums he has been able otherwise to
                            Establish, and that he is at this time barely able to feed the Army from hand to mouth, I cannot forbear to express my
                            apprehension on that head; and to urge, with a warmth of Zeal and Earnestness, the most pointed and effectual attention of
                            your State, to the actual raising and collecting their proportion of the mentioned requisition. Upon the present Plan of
                            Non Compliance with requisitions for Men and Supplies, let me seriously ask your Excellency, how it is possible for us to
                            continue the war? how is it possible to support an Army without Money or Recruits? To what a wretched State must we soon
                            be reduced? how dangerous is it to suffer our affairs to run at hazard and to depend upon contingencies? to what do the
                            present measures tend, but to the utter ruin of that cause which we have hitherto so long and so nobly supported? and to
                            crush all the fair hopes which the present moment places before us, were we only to exert the power and Abilities with
                            which Providence has bountifully blessed this Country.
                        But if the States will not impose, or do not collect and apply Taxes for the support of the War, the longer
                            we continue a feeble and ineffectual War, the greater will be our distress at the hour of submission. For my own part, I
                            am fully convinced, that without the means of execution, no Officer, whoever he may be, that is placed at the head of the
                            Military Department, can be answerable for the success of any Plans he may propose or agree to. 
                        Upon this Subject, I will only add, that from past experience and from present prospects, I am persuaded,
                            that if the States would furnish the supplies agreeable to the late requisition, and would suffer the Pay, Cloathing, and
                            Subsistence of the Army, to go thro’ one common Channell, two thirds of their former Expences would be saved and many
                            partialities, discontents and Jealousies which now subsist, would be removed and cease, and an Establishment of Order,
                            Regularity and harmony in our general Affairs, would be experienced, which cannot from the present disjointed and
                            different Systems of Finance adopted by seperate States. While acting in my Military capacity, I am sensible of the
                            impropriety of stepping into the line of civil polity—my anxiety for the general good, and an Earnest desire to bring this
                            long protracted War to a happy issue, when I hope to retire to that peacefull State of domestic pleasures, from which the
                            call of my Country has brought me to take an active part, and to which I most ardently wish a speedy return, I hope will
                            furnish my excuse with your Excellency & the Legislature, whilst I request your pardon for this Trespass.
                        If I should have occasion for the Militia of your State, the call will be sudden, and their movements must be
                            rapid, otherwise great expence will accrue, and only disgrace and disappointment will follow—For these reasons I beg leave
                            to recall your Excellencys attention to my Letter of the 5th March last, and to pray most earnestly that every previous
                            Arrangement may be taken to facilitate their March when requested—I have the honor to be Sir Your Excellencys Most Obedt
                            and very humble Servant
                        
                            Go: Washington
                        
                        
                            May 8th P.S. Since writing the preceeding, I have been furnished with sundry New York and an English
                                Paper, containing the last intelligence from England, with the Debates of Parliament upon several Motions made
                                respecting the American War, least your Excellency may not have been favord with so full a sight of these papers as I
                                have, I take the liberty to mention, that I have perused these Debates with great attention and care, with a View if
                                possible to penetrate their real Design, And upon the most mature Deliberation I can bestow, I am obliged to declare
                                it as my Opinion, that the measure in all its views, so far as it respects America, is merely delusory, having no
                                serious Intention to admit our Independance upon its true principles, but is calculated to produce a Change of
                                Ministry,  to quiet the minds of their own people and reconcile them to a continuance of the War; while it is meant
                                to amuse this Country with a false Idea of Peace, to draw us from our connections with France, and to lull us into a
                                state of security and inactivity, which taking place, the Ministry will be left to prosecute the War in other parts of
                                the World with greater Vigour and effect.
                            Your Excellency will permit me on this occasion to observe, that even if the Nation and Parliament are
                                really in earnest to obtain Peace with America, it will undoubtedly be wisdom in us to meet them with great Caution
                                and Circumspection, and by all means to keep our Arms firm in our Hands—and instead of Relaxing one Iota in our
                                exertions, rather to spring forward with redoubled Vigour that we may take the advantage of every favorable
                                Opportunity untill our wishes are fully obtained No Nation ever suffered in Treaty by preparing, even in the moment of
                                Negotiaton most vigourously for the Field.
                            The Industry which the Enemy are using to propogate these pacific Reports, appears to me a circumstance
                                very Suspicious—and the eagerness with which the people, as I am informed, are catching at them, is in my opinion
                                equally dangerous.
                        
                        
                            Go: Washington
                        
                        
                            
                                This circular, with some variations, was also sent to John Dickinson, William Greene, George Clinton,
                                    Benjamin Harrison, Thomas Sim Lee, William Livingston, Jonathan Trumbull, Sr. and Meshech Weare.
                            
                        

                    